Case 7:19-cv-07022-KMK-LMS Document 16-1 Filed 12/27/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

---- ---- x
ANIL RAMLOCHAN,
Plaintiff,
19 Civ. 7022 (KMK) (LMS)
--against--
REVISED SCHEDULING ORDER
ANDREW M. SAUL,
COMMISSIONER OF SOCIAL SECURITY,
Defendant.
--- ron x

 

LISA M. SMITH, United States Magistrate Judge:
The schedule set forth in Standing Order in No. 16-MC-00171 dated April 20, 2016
(Standing Order) is modified as follows:
1. Plaintiff shall file his motion for judgment on the pleadings no later than March 6,
2020.
2. The Commissioner shail file and serve his response to the motion for judgment on the
pleadings no later than May 5, 2020.
3, Plaintiff shall file any reply no later than May 21, 2020, or within 21 days of the
filing of Commissioner’s response.

Dated: White Plains, New York
January oA; 3020

 

 

 
